Upon consideration of the petition filed by Defendant on the 5th of August 2016 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Lenoir County:
"Dismissed by order of the Court in conference, this the 22nd of September 2016."
Ervin, J. recused
The following order has been entered on the motion filed on the 23rd of August 2016 by Defendant for Impartial Jurist:
"Motion Dismissed by order of the Court in conference, this the 22nd of September 2016."
Ervin, J. recused